EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Schelowitz on November 10, 2021.
The application has been amended as follows: 
Claim 26, ln. 1-2: “the support member” is changed to –the electrically-conductive support member--;
Claim 27, ln. 2: “the support member” is changed to –the electrically-conductive support member--;
Claim 36, lns. 1-2: “the support member” is changed to –the electrically-conductive support member--; and
Claim 37, ln. 2: “the support member” is changed to –the electrically-conductive support member--;
Terminal Disclaimer
The terminal disclaimer filed on November 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10, 058,377 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Shelton (U.S. PGPub. No. 2014/0163541) was found to be the closest to the claimed invention. Shelton discloses an end effector comprising first and second jaw members. While Shelton discloses providing an exterior electrode (electrode cap 170 in Fig. 6), Shelton does not disclose, teach, or suggest that the exterior electrode includes, “a first portion extending along the outer back surface of the electrically-insulating body; a second portion disposed adjacent the opposed surface of the electrically-insulating body; and a third portion interconnecting the first and second portions to one another and extending through the electrically-insulating body…” as required in independent claim 18 and “a back portion extending along the outer back surface of the electrically-insulating body; a pair of first and second lateral portions extending from opposing sides of the back portion and through the electrically-insulating body; and a pair of first and second portions extending from the respective pair of first and second lateral portions, wherein each of the pair of first and second end portions is at least partially exposed to ambient conditions and disposed adjacent the opposed surface of the electrically-insulating body” as required in independent claim 28. 
Fig. 7 illustrates that only the ends of Shelton’s exterior electrode (electrode cap 170) are engaged with the insulating body (see Fig. 7); therefore, there would be no motivation to modify the exterior electrode of Shelton so that any of the intermediate portions of Shelton’s exterior electrode extend through the insulating body. Other references discloses providing an exterior electrode on a jaw member (Edwards, U.S. PGPub. No. 2011/0028964, electrode 19 in Fig 4; Hess et al. U.S. PGPub. No. 2003/0065348, slidable electrode 122 in Fig. 2) but fail to disclose, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        11/12/2021